Judgment unanimously affirmed, with costs. To support this judgment this court makes the following additional findings: 3-a. That on March 19, 1931, the defendant treated plaintiff in a cruel and inhuman manner by coming home grossly intoxicated and assaulting her by threatening her with a loaded revolver at three o’clock a. m. 3-b. On another occasion, the exact date of which is not fixed, the defendant seized plaintiff and threatened to put her head in the stove and pinched and bruised plaintiff in the struggle. No opinion. Present — Young, Hagarty, Carswell, Scudder and Davis, JJ..